DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the reply, filed on 04/25/2022, in which claims 1-12, 15, 16, and 19-24, were amended.  Claim 14 has been cancelled.  New claim 25 has been added.  Currently, claims 1-13 and 15-25 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/25/2022, has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “marker band” (as recited in claims 23 and 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 23 and 24] The claims have now been amended to recite “a marker band” which now appears to be distinct from the previous 112, 2nd rejection interpretation (the “marker band” was previously interpreted as being the same structure as the “radiopaque marker” recited in claim 13).  However, it is noted that applicant’s specification does not appear to provide for any additional “marker band” structure within the drawings; nor does the written disclosure provide for any additional specific structure (paragraphs [0017], [0115], [0193]). Therefore, the examiner is unable to determine the metes and bounds of the claim, since it is still unclear if the “marker band” is intended as a distinct structure from the “radiopaque marker.”  For purposes of examination, the examiner maintains the previous interpretation that the “marker band” refers to the “radiopaque marker” recited in claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, 17, 18, and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Walen et al. (PGPub 2018/0242962), in view of Corcoran et al. (PGPub 2005/0080400).
[Claims 1 and 25] Walen teaches an enhanced flexibility catheter (figure 6, item 20), comprising:
an elongate flexible tubular body (figure 6, item 24), having a proximal end, a distal end, a longitudinal axis and a side wall defining a central lumen (figures 4 and 6; paragraph [0073]);
an outer jacket (figure 6, item 26) being formed from a plurality of axially adjacent tubular segments (figure 6, item 72); each tubular segment of the plurality of axially adjacent tubular segments comprising a distal end face and a proximal end face (figure 6);
wherein the distal end face of a first tubular segment (see annotated figure below) and the proximal end face of a second tubular segment (see annotated figure below) are positioned adjacent to each other and are each inclined at a non normal angle with respect to the longitudinal axis of the elongate flexible tubular body (see annotated figure below), 
wherein the distal end face of the first tubular segment and the proximal end face of the second tubular segment are joined together to form an inclined junction (“first inclined junction”; see annotated figure below) between the first tubular segment and the second tubular segment (see annotated figure below).

    PNG
    media_image1.png
    325
    893
    media_image1.png
    Greyscale

	Walen does not specifically disclose wherein the inclined junction extends along an entire circumference of at least one of the distal end face of the first tubular segment or the proximal end face of the second tubular segment.
	However, Corcoran teaches a flexible tubular device (figure 6a, item 10) comprising a series of axially adjacent tubular segments (figure 6a, item 40) comprising a distal end face and a proximal end face (figure 6a); wherein the distal end face of a first tubular segment and the proximal end face of a second tubular segment are joined together to form an inclined junction (figure 6a, item 42) between the first tubular segment and the second tubular segment; wherein the inclined junction (figure 6a, item 42) extends along an entire circumference of the distal end face of the first tubular segment and an entire circumference of the proximal end face of the second tubular segment (figure 6a; paragraphs [0042], [0043]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the outer jacket taught by Walen, with the outer jacket structure, as disclosed by Corcoran, in order to provide increased functionality and versatility, by allowing for increased flexure without the possibility of axial disconnection between segments (Corcoran; paragraphs [0042], [0043]).
[Claims 2-5] Walen and Corcoran teach the limitations of claim 1, upon which claims 2-5 depend.  Although disclosing inclined junctions (see annotated figure above), Walen does not specifically disclose the midpoint of said junctions within the claimed ranges of distances from the distal end.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to cause the device of Walen and Corcoran to have a midpoint of the inclined junction between 55-65 mm from the distal end and to have a midpoint of a second inclined junction (the examiner notes figure 6 shows at least two inclined junctions between segments) between 80-100 mm from the distal end, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Walen would not operate differently with the claimed range of distances and the device would function appropriately having the claimed ranges of distances. Further, applicant places no criticality on the ranges claimed, indicating simply that the midpoint “may” be within the claimed ranges (specification; paragraphs [0012], [0013]).
[Claims 6 and 7] Walen and Corcoran teach the limitations of claim 4, upon which claims 6 and 7 depend.  Although disclosing inclined junctions (see annotated figure above), Walen does not specifically disclose the angle of inclination of said junctions, relative to the longitudinal axis.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to cause the device of Walen and Corcoran to have the first inclined junction inclined within a range of from about 10 degrees to about 20 degrees from the longitudinal axis and to have the second inclined junction inclined within a range of from about 20 degrees to about 30 degrees from the longitudinal axis, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Walen would not operate differently with the claimed range of angles and the device would function appropriately having the claimed ranges of angles. Further, applicant places no criticality on the ranges claimed, indicating simply that the angles “may” be within the claimed ranges (specification; paragraphs [0013]).
[Claim 9] Walen and Corcoran teach the limitations of claim 4, upon which claim 9 depends.  In addition, Walen discloses the inclined junction is formed at the distal end of the first tubular segment, and wherein the second inclined junction is formed at the proximal end of the first tubular segment (see annotated figure above).
[Claims 10 and 11] Walen and Corcoran teach the limitations of claim 9, upon which claims 10 and 11 depend.  Although disclosing a first tubular segment (see annotated figure above), Walen does not specifically disclose an axial length of the segment within the claimed ranges.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to cause the device of Walen and Corcoran to have a first tubular segment have an axial length within a range of from about 20 mm to about 40 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Walen would not operate differently with the claimed range of lengths and the device would function appropriately having the claimed ranges of lengths. Further, applicant places no criticality on the ranges claimed, indicating simply that the axial length “may” be within the claimed ranges (specification; paragraph [0014]).
[Claims 17 and 18] Walen and Corcoran teach the limitations of claim 1, upon which claims 17 and 18 depend.  In addition, Walen discloses the outer jacket (figure 6, item 26) is formed from at least nine discrete tubular segments (figure 6, item 72) (figure 6; paragraph [0085]; “In one embodiment, the inner tube 24 has fourteen apertures 42 and thirteen bottoming segments 44.  For the articulating region 23 in the outer tube 26, the outer tube 26 has a greater number of apertures 70 forming the bottoming segments 72.”).

Claims 8, 12, 13, 15, 16, and 19-24, are rejected under 35 U.S.C. 103 as being unpatentable over Walen et al. (PGPub 2018/0242962), in view of Corcoran et al. (PGPub 2005/0080400), in further view of Yang et al. (PGPub 2017/0239440).
[Claims 8, 19, and 20] Walen and Corcoran teach the limitations of claims 1 and 17, upon which claims 8, 19, and 20, depend.  Walen does not specifically disclose a difference in durometer between a proximal tubular segment and a distal tubular segment.
However, Yang teaches an enhanced flexibility catheter (figure 30, item 3000) having proximal and distal tubular segments (figure 30, items 3022/3026/3028/3030/3032/3034/3036/3038), wherein the difference in durometer between a proximal one of the tubular segments and a distal one of the tubular segments is at least 30D, decreasing in durometer proximally to distally (paragraphs [0013], [0184], [0193], [0194], [0198]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Walen and Corcoran, to have utilized the claimed difference in durometers between proximal and distal tubular segments, as taught by Yang, in order to provide increased control and functionality, by allowing for the catheter to have improved back-up support and to allow the distal most portion of the structure to have increased flexibility (“trackability”) (Yang; paragraph [0194]).
[Claim 12] Walen and Corcoran teach the limitations of claim 1, upon which claims 12 depends.  Walen does not specifically disclose an axially extending filament within the side wall.
However, Yang teaches an enhanced flexibility catheter (figure 30, item 3000) having proximal and distal tubular segments (figure 30, items 3022/3026/3028/3030/3032/3034/3036/3038), comprising an axially extending filament (figure 31c, item 3042) within a side wall (figure 31c, items 3012/3014/3024), extending at least about the most distal 10 cm of the length of the catheter (paragraph [0185]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure of Walen and Corcoran, to have included an axially extending filament, as taught by Yang, in order to provide increased control and safety, by allowing for a means for providing improved tension support and resistance to elongation under tension (Yang; paragraph [0185]).
[Claim 13] Walen, Corcoran, and Yang, teach the limitations of claim 12, upon which claim 13 depends.  Walen does not specifically disclose a tubular radiopaque marker in the side wall.
However, Yang teaches a tubular radiopaque marker (figure 30, item 3040) in the side wall (figure 31c, items 3012/3014/3024) (paragraphs [0181], [0182]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the catheter taught by Walen, Corcoran, and Yang, to have utilized a radiopaque marker, as taught by Yang, in order to provide increased control and safety, by allowing for a means by which the catheter might be tracked through imaging during an interventional procedure.
[Claim 15] Walen, Corcoran, and Yang, teach the limitations of claim 12, upon which claim 15 depends. Yang further discloses the filament (figure 31c, item 3042) is comprised of multiple fibers (figure 30; paragraphs [0185]-[0187]).
[Claim 16] Walen, Corcoran, and Yang, teach the limitations of claim 12, upon which claim 16 depends. In addition, Yang discloses the side wall (figure 31c, items 3012/3014/3024) further comprises an inner liner (figure 31c, item 3014) and a spring coil (figure 31c, item 3024), and the filament (figure 31c, item 3042) extends axially in between the spring coil (figure 31c, item 3024) and the inner liner (figure 31c, item 3014) (figure 31c; paragraph [0186]).
[Claims 21 and 22] Walen and Corcoran teach the limitations of claim 1, upon which claims 21 and 22 depend.  Walen does not specifically disclose the failure strength of the catheter under tension.
However, Yang teaches an enhanced flexibility catheter (figure 30, item 3000) having proximal and distal tubular segments (figure 30, items 3022/3026/3028/3030/3032/3034/3036/3038), wherein the catheter can withstand at least 5 pounds of tension before failure (paragraphs [0013], [0189]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the catheter taught by Walen and Corcoran, to be capable of the claimed strengths under tension, as taught by Yang, in order to provide increased functionality and safety, by allowing for a means by which the catheter might safely be removed from a tortuous path in a patient without fear of failure.
[Claim 23] Walen, Corcoran, and Yang, teach the limitations of claim 13, upon which claim 23 depends.  In addition, Yang discloses a first axial length of the marker band (figure 30, item 3040) of a first side of the elongate flexible tubular body is at least about 20% longer than a second axial length of the marker band (figure 30, item 3040) on a second side of the elongate flexible tubular body (see 112, 2nd rejection interpretation above) (figure 30).  (The examiner notes a first and second “axial length” has not been defined.  Lacking any further limitations in the claim, the examiner notes that there exists “an axial length” on a first side of the marker band which is at least 20% longer than “an axial length” on a second side of the marker band.)
[Claim 24] Walen, Corcoran, and Yang, teach the limitations of claim 23, upon which claim 24 depends.  Although teaching a marker band with an axial length on a first side of a tubular body, Walen, Corcoran, and Yang, do not specifically disclose an axial length within the claimed range.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to cause the device of Walen, Corcoran, and Yang, to have the first axial length of the marker band to be within the range of from about 1 mm to about 5mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Walen, Corcoran, and Yang, would not operate differently with the claimed range of lengths and the device would function appropriately having the claimed ranges of lengths. Further, applicant places no criticality on the ranges claimed, indicating simply that the axial length “may” be within the claimed ranges (specification; paragraph [0017]).

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.  Applicant’s representative asserts that the prior art of record does not disclose the invention as claimed.
The examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
With regards to the Walen reference (the examiner assumes applicant’s representative’s remarks referring to “Walden” refer to the Walen reference), applicant’s representative asserts the prior art “teaches away” from an “alternative configuration.”  The examiner respectfully disagrees. Specifically, applicant’s representative’s arguments refer to the embodiment of Walen described in paragraph [0086] (relative to figures 12-15).  However, the rejection above has relied on the embodiment of figure 6. As such, applicant’s representative’s remarks relative to facilitating “the smooth passage of tie straps 40” are irrelevant and immaterial.  Given this, applicant’s representative’s remarks provide no evidence the prior art to Walen teaches away from the proposed alternative configuration.
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore, the standing rejections are proper and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/02/2022